   Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 1 of 24 PageID #:616




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE: TIKTOK, INC.,                             )
CONSUMER PRIVACY                                 )       MDL No. 2948
LITIGATION,                                      )
                                                 )       Master Docket No. 20 C 4699
                                                 )
                                                 )       Judge John Z. Lee
                                                 )
                                                 )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases               )



         DECLARATION OF AMANDA K. KLEVORN IN SUPPORT OF
 APPLICATION FOR APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE

        I, Amanda Klevorn, declare as follows:

        1.         I am an attorney at Burns Charest LLP and am Counsel for Plaintiffs P.S., a minor,

through her legal guardian Cherise Slate, and M.W., a minor, through her legal guardian Brenda

Washington, in the present action. I am a member in good standing of the State Bar of Louisiana.

        2.         I submit this Declaration in support of my Application for Appointment to

Plaintiffs’ Steering Committee and Nomination of Ekwan E. Rhow and Megan Jones as co-lead

counsel, David Given and Kara Wolke for the Plaintiff’s Steering Committee, and Shannon

McNulty for Liaison Counsel.

        3.         I have personal knowledge of the matters set forth herein and could competently

testify thereto.

Burns Charest’s background and experience:

        4.         Burns Charest possesses considerable experience—and has experienced considerable

success—in prosecuting complex class actions in courts across the country. The firm has quickly

gained a reputation as a leading complex litigation boutique. Founded in 2015 by two former

Susman Godfrey LLP partners, Burns Charest lawyers have been selected to lead numerous cases of


                                               Page 1 of 7
   Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 2 of 24 PageID #:617




national importance and scope. The firm also has an active practice representing individuals and

businesses as plaintiffs in, among other matters, high-stakes antitrust, mass tort, and commercial

litigation. Across all of its practice areas, the firm prides itself in not only litigating cases, but in

taking them to trial if necessary.

        5.       Now at over 25 lawyers strong in Dallas, New Orleans, and a newly opened office in

Washington D.C., Burns Charest has been appointed to leadership positions in numerous class

actions since its founding in 2015, including: In re German Automotive Manufacturers Antitrust

Litigation, No. 17-MD-2796 (N.D. Cal.) (lead counsel); In re EpiPen (Epinephrine Injection, USP)

Marketing, Sales Practices and Antitrust Litigation, No. 17-MD-2785 (D. Kan.) (co-lead counsel); In re:

Upstream Addicks and Barker (Texas) Flood-Control Reservoirs, Sub-Master Docket 17-9001L (Fed. Cl.)

(co-lead counsel); In re Domestic Airlines Antitrust Litigation, No. 15-MC-01404 (D.D.C.) (executive

committee member); In re Johnson & Johnson Talcum Powder Products Marketing, Sales Practices, and

Products Liability Litigation, No. 16-MD-2738 (D.N.J.) (executive committee member); In re Anadarko

Oil and Gas Lease Antitrust Litigation, No. CIV-16-0209-HE (W.D. Okla.) (co-lead counsel); Kjessler v.

Zaappaaz, Inc., et al., No. 18-CV-00430 (S.D. Tex.) (lead counsel); and In re Vehicle Carriers Antitrust

Litigation, No. 13-CV-3306 (D.N.J.) (co-lead counsel).

        6.       Additional information regarding our firm’s depth and experience can be found in

the Burns Charest LLP firm resume, attached hereto as Exhibit 1 to Klevorn Declaration, as well as

our website, www.burnscharest.com.

My background and experience:

        7.       I am an attorney at Burns Charest L.L.P., and a 2013 graduate of Tulane University

Law School. I am licensed in Louisiana state courts, the Eastern, Middle, and Western District of

Louisiana, the Eastern District of Michigan, the Northern District of Ohio, and the United States

Court of Appeals for the Fifth Circuit.



                                                 Page 2 of 7
   Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 3 of 24 PageID #:618




        8.       I have significant experience prosecuting complex nationwide class actions and

multi-district litigation in a variety of practice areas, including products liability, antitrust,

environmental, data breaches, and wrongful foreclosure cases on behalf of homeowners.

        9.       I was recently recognized by the Best Lawyers in America publication’s 2021 “Ones

to Watch” list for exhibiting professional excellence early in my legal career in the representation of

plaintiffs in the area of mass torts/class action litigation.

        10.      In 2019 and 2020, I was named a Louisiana Super Lawyer Rising Star in the

representation of plaintiffs in the area of mass torts/class action litigation.

        11.      Examples of my recent appointments and other representative work include:

                 A.      In re Imerys Talc America, Inc. et al., Case No. 19-10289-LSS, U.S. Bankruptcy

Court for the District of Delaware: In 2019, I was appointed as a member of the Personal Injury

Claimant Committee on behalf of personal injury claimants who allege that their use of talcum

powder products sourced by bankrupt Imerys Talc America, Inc. caused them to develop ovarian

cancer. As a member of the committee, I am working with the debtors, the future claims

representative, and the U.S. Trustee to establish a trust for personal injury claimants.

                 B.      In re: Gilead Tenofovir Cases, CJC-19-005043, JCCP No. 5043, Superior Court

for the State of California, County of San Francisco: In 2020, I was appointed as a member of the

Plaintiffs’ Steering Committee on behalf of plaintiffs who allege that their use of drugs

manufactured by the defendants for the treatment and prevention of HIV caused them to sustain

serious kidney and/or bone injuries. My current focus on the steering committee is expert work and

coordination.

                 C.      In re: Johnson & Johnson Talcum Powder Products Marketing, Sales Practices, and

Products Liability Litigation, 3:16-md-02738-FLW-LHG, U.S. District Court for the District of New

Jersey: My firm serves on the Executive Committee and we represent over 500 women who allege



                                                 Page 3 of 7
   Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 4 of 24 PageID #:619




they developed ovarian cancer as a result of using defendants’ talcum powder products. I have been

involved in every aspect of the litigation to date, including: 1) leading several challenges related to

the defendants’ attorney-client privilege and work product claims; 2) assisting with expert witness

depositions; and 3) serving as the lead brief writer on two critical Daubert briefs.

                D.      In re: Epipen (Epinephrine Injection, USP) Marketing, Sales Practices and Antitrust

Litigation, 2:17-md-02785-DDC-TJJ, U.S. District Court for the District of Kansas: My firm serves as

Co-Lead counsel and I led the plaintiffs’ challenges to defendants’ attorney-client and work product

privilege assertions, which involved extensive motion practice and oral argument. As a result of

these efforts, one of the defendants ultimately produced thousands of previously withheld

documents. I also took and defended key Rule 30(b)(6) corporate and expert depositions and

assisted with the motion for class certification briefing.

        12.     I also have experience specific to data protection issues. Before joining Burns

Charest, I was an associate at a complex litigation firm in New Orleans, Louisiana where I

represented financial institutions against Target, Home Depot, K-Mart, and Anthem for losses

incurred as a result of data security breaches.

Background and experience of other Burns Charest attorneys working on this case:

        13.     Members of my firm also presently serve as lead counsel, co-lead counsel, and/or on

plaintiffs’ steering committees and executive committees in several class actions and MDLs

throughout the country and I will have the benefit of my colleagues’ extensive experience, support,

and assistance if I am selected to serve on the Plaintiffs’ Steering Committee in this case.

        14.     Additional attorneys working on this case include the attorneys listed below.

        15.     Warren T. Burns is a founding and managing partner at Burns Charest concentrating

on high-stakes, multidistrict antitrust litigation, along with other complex class action and

commercial cases. Following law school, Mr. Burns clerked for the Honorable Paul J. Kelly, Jr. on



                                                  Page 4 of 7
   Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 5 of 24 PageID #:620




the United States Court of Appeals for the Tenth Circuit. He has handled numerous cases involving

price fixing, monopolization, breach of contract, intellectual property, business torts, consumer

protection statutes, and accounting malpractice. He has extensive trial and leadership experience. In

2012, he helped lead a trial team that took the first mortgage-backed securities related case to trial.

In a landmark and game-changing trial, the team secured a $106 million judgment on behalf of their

client and obtained key pre-trial determinations that had a domino effect in related cases. Assured

Guaranty v. Flagstar Bank (S.D.N.Y.) (2011-2012).

        16.     From 2011-2015, Mr. Burns was named a Texas Rising Star in Business Litigation.

He has been named a Texas Super Lawyer, one of the Best Lawyers in Dallas by D Magazine, and

has been recognized among the Best Lawyers in America for his work in antitrust litigation. He was

elected in 2016 to the American Law Institute, the leading independent organization in the United

States producing scholarly work to clarify, modernize, and improve the law. He has consistently

been named since 2015 to the Top 100 National Trial Lawyers, and since 2014 to the International

Who’s Who of Competition Lawyers.

        17.     Korey A. Nelson is a founding partner at Burns Charest and manages the New

Orleans office. He clerked for two years for the Honorable Karen Wells Roby in the United States

District Court for the Eastern District of Louisiana and has been practicing law in private practice

since 2007. He focuses his practice on complex civil litigation, and is currently co-lead class counsel

in Novoa v. The Geo Group, Inc., No. 5:17-cv-02514 (C.D. Cal.), a case alleging wage theft, unjust

enrichment, and forced labor at a private civil immigration detention facility in California. He was

also lead counsel in In re Asbestos, Catalyst, and Silica Dust Litigation, Master Docket SX-15-cv-096

(U.S.V.I.).

        18.     Will Thompson is a partner at Burns Charest with considerable complex litigation

experience, including extensive work in In re German Automotive Manufacturers Antitrust Litigation and



                                               Page 5 of 7
   Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 6 of 24 PageID #:621




In re Anadarko Oil and Gas Lease Antitrust Litigation. Prior to joining Burns Charest, he clerked for the

Honorable Mary M. Schroeder, United States Court of Appeals for the Ninth Circuit, and the

Honorable Lee H. Rosenthal, in the U.S. District Court for the Southern District of Texas.

        19.     Additional information about Mr. Burns, Mr. Nelson, and Mr. Thompson, as well as

other Burns Charest attorneys, can be found on our website, www.burnscharest.com.

Our commitment to the litigation:

        20.     Burns Charest and our co-counsel at Hausfeld LLP filed the first class action

complaint making BIPA claims on behalf of an Illinois class in the Northern District of California

on April 30, 2020: P.S., et al. v. TikTok, Inc., et al., No. 3:20-cv-2992 (N.D. Cal.).

        21.     Prior to the filing of the complaint, Burns Charest and co-counsel performed

significant work over the course of several months to identify and investigate potential claims. This

work included identifying and reviewing relevant publicly available sources concerning the TikTok

app technology, reviewing relevant client documents, and researching legal issues pertinent to the

prosecution of the case, including, but not limited to, potential causes of action, standing, and

arbitration.

        22.     Burns Charest is ready and able to commit our time, energy, and focus to this

litigation. With more than 25 lawyers in three offices and decades of combined experience

successfully funding and litigating complex class actions, Burns Charest has the track record to back

up this commitment. We have sufficient staff and financial resources to do whatever is necessary to

move this case forward.

        I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct.




                                                Page 6 of 7
Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 7 of 24 PageID #:622




   Executed this 8th day of September, 2020 at New Orleans, Louisiana.


                                            /s/ Amanda K. Klevorn
                                            Amanda K. Klevorn




                                      Page 7 of 7
   Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 8 of 24 PageID #:623




                                                   900 Jackson Street, Suite 500 | Dallas, TX 75202
                                                                469-904-4550 | BurnsCharest.com




 About Burns Charest LLP
Burns Charest is a young firm with a dynamic and impressive pedigree. Our founders were
partners and attorneys at some of the finest commercial litigation boutiques in the nation. In 2015,
we came together to build a new, aggressive platform to pursue our clients’ interests.

We know that experience matters to clients and judges. And we have it. Our lawyers have actually
tried a complex class action to verdict, served as co-lead counsel in multi-district litigation, secured
a $106 million judgment in the first of the 2008 mortgage meltdown cases to go to trial, obtained
significant settlements in royalty-owner disputes, and regularly represented individuals and
businesses in complex, bet-the-company cases.

We currently serve as lead counsel in national antitrust and other complex class actions. We
represent numerous royalty owners in disputes against oil and gas giants. We serve hundreds of
individuals whose lives have been threatened by exposure to asbestos and other harmful products.

We have a strong team. Our lawyers are some of the most experienced and talented of their
generation, and we are happy to match our credentials against others.

Our focus is on the future. We believe firmly that our nation’s legal system was designed to protect
individuals and businesses from the wrongdoing of others and to assure a level playing field. As
lawyers, we have an incredibly important role to play in making that system work for our
clients. And we will not shy away from a fight to protect their interests.
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 9 of 24 PageID #:624




 Why We Win

We are trial lawyers. We are not litigators.

What is the difference? From day one, we focus on how we are going to win your case at trial. We
know from experience that success in the courtroom begins with a well-planned and efficient case
strategy that focuses on what truly matters.

Our focus is not on the billable hour. We prefer to work under fee agreements that reward success
and efficiency. By fully aligning our clients’ interests with our own, we are able to focus on
success.

We work smartly. In each case we conduct discovery and motion practice in a way that advances
our client’s goals. We identify key witnesses and documents, and then focus our efforts on how
to tell our client’s story through targeted depositions and discovery.

Many firms preach efficiency; we practice it. Our clients’ interests are not best served by assigning
multiple lawyers to perform the same task. That is not our style. We adhere to our Texas
roots: One Riot, One Ranger.

The best lawyers are not those who scream loudest. We do not advance our clients’ cases by
engaging in meaningless disputes with our adversaries. That wastes time and money. But be
assured, we know what’s important and we will not shy away from zealously advancing our
clients’ interests.

We engage our clients each step of the way as members of the team. They help shape
strategy. They participate in every significant decision.

We know how to communicate complex ideas to judges and juries. We use innovative techniques
and technologies to advocate for our clients at trial, employing creative means to impart their story
and serve their interests.




                                                                                                2
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 10 of 24 PageID #:625




 Practice Areas

Antitrust

Antitrust laws are essential to our nation’s economy. Without them, businesses would be free to
conspire to charge American consumers higher prices. And monopolists would be able to squeeze
competitors out of the market.

Antitrust laws are so important that state and federal governments have empowered American
consumers and businesses to bring legal claims to enforce these laws, and in some cases they may
obtain three times their damages if successful. We gladly represent those who have been harmed
and are seeking to enforce their rights.

We have deep experience in representing classes and individuals in antitrust suits against some of
the world’s largest corporations. We currently serve as co-lead counsel on behalf of a class of
American car purchasers in the Vehicle Carrier Services Antitrust Litigation case that is pending
in federal court in New Jersey. We are also co-lead counsel in the Crude Oil Commodity Futures
Litigation, where we brought antitrust and Commodity Exchange Act claims against individual
traders and companies on behalf of a nationwide class. Our lawyers have served as co-lead counsel
in other national class action cases before forming Burns Charest. And we have obtained hundreds
of millions of dollars for the classes we have represented.



Business Disputes

When you want a lawyer, usually something has gone wrong and you need a solution; ideally a
cost-effective result that achieves your business goals. Burns Charest can help.

Our trial lawyers have represented all types of businesses in all kinds of lawsuits. We’ve been on
both sides—with good effect. Our lawyers have recovered millions for businesses and we’ve
obtained complete defense wins for business clients. Whether your matter sits before a judge, a
jury or an arbitration panel, our vast experience can often make a positive difference..

Big cases don’t require big hours. They require skill. Burns Charest attorneys are stand-up trial
lawyers. Not discovery litigators. We focus on winning at trial, not picking needless skirmishes
along the way.

When appropriate, we welcome the opportunity to work on a contingency-fee basis, so our reward
comes only when you win. We will work with you to establish the right fee structure for your case,
whether that means blended rates, flat fees or hourly rates. Ultimately, we want to establish a
relationship that works for the client, the lawyers and the case.



                                                                                             3
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 11 of 24 PageID #:626




We also work with referring lawyers. If you want to joint venture a case, we are willing to split
work, expenses and fees on equitable terms. If you need to refer a case due to a conflict, we can
take the case forward and support your recommendation. And, if you need trial counsel as the case
matures, Burns Charest attorneys can step into the later phases of cases for trial. Above all, we
respect the client relationships of our referring counsel.

By way of example, our lawyers have handled litigation involving:

   •   Breach of contract                               •   Non-competition agreement
   •   Tortious interference with contracts                 violations
   •   Interference with prospective                    •   Defamation and business
       contracts or business advantages                     disparagement
   •   Uniform Commercial Code (UCC)                    •   Fraud
       disputes                                         •   Fraudulent inducement
   •   Unfair competition claims                        •   Accounting malpractice


Class Action

Federal and state governments have also enacted laws to safeguard Americans’ privacy rights and
to protect consumers and businesses from unfair practices. These laws often provide individuals
and businesses a means to bring claims against defendants for unlawful actions.

We have brought claims on behalf of American consumers and businesses in cases throughout the
United States. Our consumer cases have involved federal and state privacy and consumer
protection laws, as well as state statutes regulating trade practices.



Energy

Big Oil is big business, and the business of Big Oil often leads to high-stakes litigation. People
and companies from across the nation and around the world put a lot at risk in these deals. When
things go wrong in this sector, they tend to go very wrong. That’s where we come in.

Our combination of trial savvy, industry experience and technical know-how puts us in an
excellent position to help you. We bring effective and efficient representation to understand the
issues and technology and explain them to judges and juries for your benefit. We are oil and gas
trial lawyers.

It’s complicated, but not too complex. The oil and gas industry brings its own technology,
accounting procedures and lexicon. The lawyers at Burns Charest have deciphered and explained
any number of these issues. Some examples include the costs and prices in revenue accounting for
royalty calculations; the cause—at a molecular level—of production impairments in a deepwater,


                                                                                             4
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 12 of 24 PageID #:627




foreign, offshore drilling program; every aspect of seismic data collection—from shot to processor;
and the prospectivity of wells in an undeveloped field. Each case brings another aspect of oil and
gas technology. And our lawyers have mastered each one.

Big or small, we can help. The Burns Charest team has represented an array of clients from industry
leaders to individual landowners. From individual landowners against industry-leading operators
to a publicly-traded, multi-billion dollar E&P company against a class of investors, to one mid-
major against other mid-major. Whether you are a landowner, royalty owner, working interest
owner, an operator, a non-operator, a service company, or any other of the many interests in the
oil field, we have the ability to focus on your issues and apply our experience.

Litigation has followed oil and gas development across the United States and beyond. With
locations in Texas, Louisiana and Colorado, our firm sits in the epicenter of the oil and gas
litigation world. Our lawyers have handled oil and gas cases in their home states and beyond. The
Burns Charest team has been involved in new shale plays — such as the Barnett, the Eagle Ford,
the Bakken, the Haynesville, the Marcellus and the Utica as well as traditional plays that include
the Anadarko Basin and Central Louisiana, and locations in Ghana, Mauritania and Western
Sahara.

The scope of disputes our attorneys have handled include:

   •   Surface damage and other property                  •   Lease claims
       damage                                             •   Lease trespass claims
   •   JOAs                                               •   Mineral rights and royalties
   •   COPAS accounting                                   •   IPO securities claims
   •   Investor fraud                                     •   Service provider billing fraud
   •   Environmental claims, such as water                •   Seismic data secrecy
       table contamination, drainage issues,              •   Development agreement breaches
       pollution and hydraulic fracturing                 •   Unitization disputes


Mass Tort

When companies fail to provide a safe working environment for their employees, or sell unsafe
products to consumers, the injured need a voice to fight for them. Burns Charest is that voice.

Our attorneys are skilled and experienced in coordinating and prosecuting such claims on a mass
scale. Burns Charest lawyers have successfully represented clients against pharmaceutical
companies and asbestos manufacturers. Currently we are representing hundreds of clients exposed
to asbestos in one of the largest oil refineries in the Western Hemisphere. Additionally, we are part
of a consortium of plaintiffs firms representing over four hundred public and private hospitals in
opioid lawsuits across the nation.




                                                                                                5
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 13 of 24 PageID #:628




Big business may have big resources, but so do we. More importantly, we also have the know-
how and experience to bring those resources to bear where and when it counts: in the courtroom.

Burns Charest also knows how to effectively manage and coordinate mass tort cases and, just as
importantly, efficiently move these cases forward to a resolution. Because we work on a
contingency fee basis, our interests are aligned with our clients to move cases along as quickly as
possible. Instead of getting bogged down in needless and pointless delay-causing skirmishes, we
focus on resolving these cases as expeditiously as possible for the benefit of our clients. We know
that delays don’t hurt the large companies, they hurt the injured waiting for their day in court.

We are here to give each person a voice in the courtroom and to level the playing field between
the injured and Big Business.




                                                                                              6
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 14 of 24 PageID #:629




Attorneys
 Attorneys


                                      Warren Burns | Founding Partner

                                      Selecting a lawyer for your case is a very important
                                      decision. You want a lawyer who understands your concerns
                                      and will fight to achieve your goals. You want a lawyer who
                                      believes in our system and knows how to succeed in it. And
                                      most importantly you want a lawyer who is going to give you
                                      candid and meaningful advice. I am that lawyer.

                                      I focus my practice on high-stakes, multidistrict antitrust
                                      litigation, along with other complex class action and
                                      commercial cases. I have handled numerous cases involving
                                      price fixing, monopolization, breach of contract, intellectual
                                      property, business torts, consumer protection statutes, and
                                      accounting malpractice.

I achieve results. In 2012, I helped lead a trial team that took the first mortgage-backed-securities
related case to trial. In a landmark and game-changing trial, we secured a $106 million judgment
on behalf of our client and obtained key pre-trial determinations that had a domino effect in related
cases.

I want to know more about your case and to see if there is a way I can help you. I look forward to
talking with you.

Education & Background

       Where a man comes from is important. I believe it can tell you a lot about his character and
       approach to litigation and trials.

       I am from a small town in Mississippi called Kosciusko. My extended family on both sides
       has lived there for six generations. My upbringing had a profound impact on me. I learned
       the value of community, the importance of not only joining in the lives of those around
       you, but making a difference in them as well.

       I spent my college years at Ole Miss. I played four years of rugby for the Ole Miss Rugby
       Football Club, starting each season as a second-row forward. I use the skills I learned on
       the rugby pitch everyday in litigation. In a fast moving match, you have to be prepared to
       play offense and defense intelligently. You have to capitalize quickly on your opponents’
       mistakes. And you have to bring maximum pressure at the right moment to win. The same
       is true in litigation.



                                                                                                7
 Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 15 of 24 PageID #:630




      After college, I moved to the District of Columbia to work in public relations and
      fundraising. I took a job as a junior fundraising staffer at the Basilica of the National Shrine
      of the Immaculate Conception, the largest Catholic church in the Americas. Within a year,
      I was promoted to serve as the Communications Director at the Basilica.

      I next moved to the Lt. Joseph P. Kennedy, Jr. Institute, a non-profit organization dedicated
      to assisting people with developmental disabilities in their efforts to live full and complete
      lives. There, I served as the Director of Development and Public Relations.

      Later, I moved to Asheville, North Carolina to assume the role of Development Director at
      Riverlink, a regional non-profit organization. At Riverlink, our focus was on restoration of
      the French Broad River and developing the economy along its banks.

      I left Riverlink to attend Tulane Law School. There, I graduated summa cum laude and
      Order of the Coif, and received the John Minor Wisdom Award, Tulane’s highest prize for
      graduating law students. I also served as Editor in Chief of the Tulane Law Review.

      After law school, I clerked for the Hon. Paul J. Kelly, Jr. on the U.S. Court of Appeals for
      the Tenth Circuit.

      My background continuously helps me relate to witnesses and juries in ways that benefit
      my clients.

Admissions & Honors

      Since 2011, I have been named a Texas Rising Star in Business Litigation.

      Every year since 2014, I have been named to the International Who’s Who of Competition
      Lawyers.

      In 2015 and 2016, I was included in the Top 100 National Trial Lawyers.

      In 2016, I was elected to the American Law Institute. The American Law Institute is the
      leading independent organization in the United States producing scholarly work to clarify,
      modernize, and improve the law.

      I am a Fellow of the American Bar Foundation. The Fellows is an honorary organization
      of attorneys, judges, law faculty, and legal scholars whose public and private careers have
      demonstrated outstanding dedication to the welfare of their communities and to the highest
      principles of the legal profession. Membership in The Fellows is limited to one percent of
      lawyers licensed to practice in each jurisdiction.

      I am an active member of the Dallas Bar Association and the American Bar Association.
      In the ABA, I sit on the steering committee for the international litigation committee.




                                                                                                 8
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 16 of 24 PageID #:631




      I am also a member of the American Association for Justice and the Texas Trial Lawyers
      Association. And I am a Fellow in the Southern Trial Lawyers Association.

      I sit on the Board of Advisory Editors of the Tulane Law Review, a national board
      comprised of distinguished alumni.

Representative Cases & Decisions

      ANTITRUST CLASS ACTION / CONFIDENTIAL SETTLEMENTS: I serve as co-lead
      counsel in In re Vehicle Carrier Services Antitrust Litigation (2013-present) now pending
      in the District of New Jersey. On the eve of arguing against defendants’ consolidated
      motion to dismiss, I negotiated a confidential settlement with one of the principal
      defendants. I negotiated a second confidential settlement with another major defendant
      just weeks later.

      ANTITRUST CLASS ACTION / LEADERSHIP: I serve on the executive committee
      in In re Domestic Airlines Antitrust Litigation (2015-present) now pending in the District
      of Columbia. Our clients have alleged that the nation’s four major airlines conspired to
      restrict capacity in order to fuel record- high profits.

      ANTITRUST CLASS ACTION / CONFIDENTIAL SETTLEMENTS: I previously
      served as co-lead counsel in In re Automotive Parts Antitrust Litigation (2011-2015) in the
      Eastern District of Michigan. I personally negotiated settlements exceeding $100 million
      with foreign defendants while successfully organizing and managing this complex case.

      COMMERCIAL CASES / CONFIDENTIAL SETTLEMENTS: Lead trial counsel in three
      cases against the gas giant Chesapeake for breach of contract and underpayment of
      royalties relating to the oil and gas lease on the Dallas/Fort Worth International Airport. I
      have represented minority and women-owned business enterprises in their efforts to
      enforce contractual provisions against Chesapeake. I have settled all three cases
      successfully over the past three years, including one case that settled two days before trial.

      COMMERCIAL CASE / CONFIDENTIAL SETTLEMENT: Lead trial counsel in a
      confidential arbitration representing a telecommunications company in its suit against its
      former billing aggregator. My client hired me with less than three months to go before trial.

      SECURITIES CLASS ACTION / DEFENSE COUNSEL: Counsel in Brady v. Kosmos
      Energy, Ltd. (N.D. Tex.) (2012-present) defending a start-up oil and gas company against
      allegations centering on its initial public offering. The court recently denied plaintiffs’
      motion for class certification.

      COMMERCIAL CASE / JUDGMENT EXCEEDING $100 MILLION: Counsel
      in Assured Guaranty v. Flagstar Bank (S.D.N.Y.) (2011-2012), the first case to go to trial
      related to the residential mortgage backed securities market meltdown. I represented a bond
      insurer in a suit against the securities issuer, resulting in a judgment of over $100 million.
      In this expert-driven case, I managed plaintiff’s principal liability expert, on whose opinion



                                                                                               9
 Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 17 of 24 PageID #:632




       Judge Jed Rakoff relied in reaching his judgment. At trial, I cross-examined defendant’s
       principal liability expert, whose opinion Judge Rakoff ultimately discredited.

       CLASS ACTION / JUDGMENT EXCEEDING $16 MILLION: Counsel in In re
       Universal Service Fund Litigation (D. Kan.) (2005-2013). We prevailed at trial on a breach
       of contract claim for AT&T’s California landline telecommunications customers.

       ANTITRUST          CLASS     ACTION       /    SETTLEMENTS          EXCEEDING    $50
       MILLION: Counsel in In re Ready-Mixed Concrete Antitrust Litigation (S.D. Ind. 2005-
       2010). We resolved the case before trial with class members receiving more than 100
       percent of their actual damages after deduction of attorneys’ fees.

       PATENT CASE / CONFIDENTIAL SETTLEMENT: Counsel in Individual Network v.
       Apple (E.D. Tex.) (2007-2009) representing an inventor in its patent infringement case
       against Apple. This case involved Apple’s Genius recommendation engine. I managed all
       aspects of discovery and motion practice, including taking the depositions of all defense
       experts and managing plaintiffs infringement and validity expert. The case was resolved
       before trial.

       ANTITRUST CASE / CONFIDENTIAL SETTLEMENT: Counsel in Morris & Dickson
       Co. v. Abbot Labs. (M.D. La.) (2006-2008), representing a regional pharmaceutical
       wholesaler in its suit against Abbott Laboratories for violation of the Robinson-Patman Act
       by unfairly favoring my client’s competitors. I managed all aspects of the litigation,
       including settlement negotiations. The case was resolved before trial.

Speaking Engagements

   •   Litigation Trends in the $50 Era, 2015 Energy and Environmental Law Summit (October
       2, 2015)
   •   King Cake or Po-Boy? Do Class Actions Offer Meaningful Compensation to Class
       Members, or do They Simply Rip Off Consumers Twice?, 19th Annual National Institute on
       Class Actions, American Bar Association (October 22, 2015)




                                                                                             10
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 18 of 24 PageID #:633




                                               Daniel Charest | Founding Partner

                                               Daniel developed elite trial skills on the front lines of
                                               high-stakes litigation. After his federal appellate
                                               clerkship, Daniel joined a nationally-recognized
                                               litigation boutique firm, where he became a partner
                                               as a result of successfully running and trying
                                               complex cases. He co-founded Burns Charest to
                                               build a unique set of skilled trial-oriented lawyers.

                                             Daniel’s experience in complex actions has honed his
                                             approach into effective, efficient lawyering. There is
                                             no playbook. He combines work ethic, smarts, and
                                             strategic thinking to achieve the client’s goals. Daniel
is equally comfortable in a courtroom talking to a judge or jury, in a boardroom talking to
executives, or on a gravel road talking to witnesses. In each case, Daniel brings his real-world
experience developed from working in leadership roles in industry at a young age that involved
travel all over the globe and required cooperation with all forms of culture and character.

Daniel’s body of work reaches beyond any particular practice area. He has handled matters
involving antitrust, breach of contract, oil and gas, business torts, like trade secret misappropriation
and unfair competition, consumer protection issues, class actions, fraud, insurance bad faith, and
wrongful death. His work has taken place across the United States, federal and state courts from
coast to coast with plenty of places in between, and beyond to international arbitrations reaching
across the globe. Daniel’s docket has involved procedural and jurisdictional challenges such as
removal and remand, class certification, transfers, temporary restraining orders, temporary
injunctions, arbitrations, and appeals.

Education & Background

    Tulane University Law School, J.D., summa cum laude (2004)

    U.S. Merchant Marine Academy, B.S. Marine Transportation, cum laude (1994)

    Cheverus High School, Portland, Maine (1990)

    The Honorable Edith Brown Clement, U.S. Court of Appeals for the Fifth Circuit (clerkship
    2005-2006)

    The Honorable Martin L.C. Feldman, U.S. District Court for the Eastern District of Louisiana
    (externship 2003-2004)




                                                                                                   11
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 19 of 24 PageID #:634




Admissions & Honors

      Admitted to practice in Texas, Virginia (inactive), the District of Columbia, the U.S. Virgin
      Islands, and several federal district courts and courts of appeal, including all Texas federal
      courts

      Best Lawyers in America, 2017-2019

      Named “Rising Star” in Texas by Law & Politics Magazine (Thomson Reuters) (2012,
      2013, and 2014)

      Named “Future Star” in Texas by Benchmark Litigation: The Definitive Guide to
      America’s Leading Litigation Firms & Attorneys (2012, 2013, 2014, 2017)

      Managing Editor of the Tulane Law Review (2003-2004)

      Order of the Coif (2004)

      Chief Mate, unlimited tonnage, U.S. Coast Guard

      Lieutenant Commander, U.S. Navy (Reserve), with an honorable discharge

      Authored the published comment, A Fresh Look at the Treatment of Vessel Managers
      Under COGSA, 78 Tul. L. Rev. 885 (2003)

Representative Cases & Decisions

   Daniel works on “the largest Fifth Amendment takings cases in history,” In Re Upstream
   Addicks and Barker (Texas) Flood-Control Reservoirs, Sub-Master Docket No. 17-cv-9001L
   (Fed. Cl.), in which Daniel serves as the Court-appointed co-lead counsel for discovery and
   trial of Hurricane Harvey upstream flood victims.

   Daniel quarterbacks both an international arbitration and a Texas State Court action in a fight
   over rights to a deep-water offshore drilling block off the coast of Africa (though we can’t tell
   you where—yet!), in which Daniel’s efforts resulted in obtaining both a temporary injunction
   in Texas State Court and similar emergency relief from the ICC arbitrator in London to
   preserve the asset for the client.

   Daniel handles Antero Resources Corp. v. C&R Downhole Drilling Inc., No. 3:15-cv-03885-
   L (N.D. Tex.), on behalf of a major oil and gas operator in the Marcellus Shale and Utica Shale
   asserting multi-million-dollar claims of fraudulent billing against an oilfield service provider.

   Daniel successfully handled a multi-million-dollar claim in the Cobalt International Energy
   bankruptcy proceeding, Whitton Petroleum Services Ltd. v. Tavakoli, Plan Administrator (In
   re: Cobalt Int’l Energy, Inc.), Case No. 17-36709(MI), Adv. No. 18-03172, while overseeing
   not only an international arbitration to validate the claim amount but also an adversary



                                                                                               12
 Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 20 of 24 PageID #:635




   proceeding to challenge the characterization of six billion dollars as intercompany payables
   and over two billion dollars as intercompany receivables.

   Daniel applies his extensive oil and gas royalty experience while acting as co-liaison counsel
   for In re: Chesapeake Barnett Royalty Litigation #2, MDL No. 48-000000-15 (48th District
   Court, Tarrant County, Texas), in which he represents royalty plaintiffs, including the largest
   royalty buyers in the Barnett Shale and mineral owners, including the largest mineral owner in
   the United States.

   Daniel’s oil and gas practice extends from the Eagle Ford Shale, to the Permian Basin, to the
   Anadarko Basin, and beyond. His practice focuses on the business-facing issues of the oil and
   gas industry. Examples include Dodge Resource Partners, LLC v. Zahav Land Group, LLC,
   No. DC-CV54372 (142nd District Court, Midland County, Texas), which seeks to enforce a
   purchase and sale agreement relating to minerals located in Howard County, Texas, RRIG EP
   Holdings, LLC vs Rover Operating LLC, No. 52775 (118th District Court, Howard County,
   Texas), which seeks to invalidate oil and gas leases for failure to produce in paying quantities
   and cessation of production, Expedition Royalty Co, LLC. v. Nomad Land and Energy
   Resources, LLC, No. DC-18-17113 (191st District Court, Dallas County, Texas), which seeks
   to confirm the proper termination of a purchase and sale agreement), and Turtle Creek
   Exploration, LLC v. Stack Energy Partners, LLC, No. CJ-2019-9 (District Court of Grady
   County, Oklahoma), which seeks to resolve a title issue following a mineral acquisition.

Speaking Engagements

   •   “Disputes over Production in Paying Quantities,” Oil and Gas Disputes 2019; State Bar of
       Texas, Oil, Gas & Energy Resources Section (January 11, 2019)
   •   “Royalty Disputes & Litigation,” 35th Annual Course, Advanced Oil, Gas & Energy
       Resources; State Bar of Texas, Oil, Gas & Energy Resources Section (September 29, 2017)
   •   Litigation Trends in the $50 Era, 2015 Energy and Environmental Law Summit (October
       2, 2015)



   Barrister, Patrick E. Higginbotham Inn of Court, 2009-2012

   Admitted to practice in Texas, the District of Columbia, the U.S. Supreme Court, and numerous
   U.S. Court of Appeals and U.S. District Courts, including all Texas federal courts.




                                                                                              13
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 21 of 24 PageID #:636




                                       Will Thompson | Partner

                                       Will was born and raised in the mountains of Western
                                       Montana. After graduating from a high school class of 55,
                                       Will was drafted by the Philadelphia Phillies, but he
                                       accepted a college baseball scholarship. While at Santa
                                       Clara University, the San Francisco Giants drafted Will in
                                       the seventh round of the 2004 MLB draft. In his
                                       professional baseball career, Will won a batting title after
                                       hitting .384 for the Salem-Keizer Volcanoes, was named to
                                       multiple All-Star teams, was a member of multiple league
                                       championships, and reached the AAA level before his
                                       career was cut short due to an injury.

Will then graduated from Stanford Law School and subsequently clerked for Judge Mary M.
Schroeder of the Ninth Circuit Court of Appeals and Judge Lee H. Rosenthal of the U.S. District
Court for the Southern District of Texas. He then entered private practice—first at Susman Godfrey
in Dallas, and later as the first associate at Burns Charest. In July 2018, Will became the first
homegrown partner at Burns Charest, joining founding partners Warren Burns, Daniel Charest,
and Korey Nelson.

In his private practice, Will has successfully managed a wide variety of complex matters for clients
across the country. His work has taken him from investigations in the “hollers” of West Virginia
to arguing dispositive motions in federal court on behalf of a nationwide class. Some of Will’s
recent cases include the following:

Bhatia v. 3M (D. Minn): Will and Burns Charest currently serve as lead counsel on behalf of
dentists across the country who purchased 3M’s allegedly defective “Lava Ultimate” dental
crowns. Will authored the brief the dentists filed in opposition to 3M’s motion to dismiss and
argued the motion before the district court. Following briefing and oral argument, the court denied
3M’s motion to dismiss.

In re German Autos (N.D. Cal.): Will and Burns Charest serve as lead counsel in multidistrict
litigation accusing Audi, BMW, Volkswagen and other German automakers of a decades long
antitrust conspiracy covering car technology, costs, suppliers and emissions equipment.

Skipper v. ACE Property and Casualty Insurance Company (S.C.): Will was the principal author
on a brief to the South Carolina Supreme Court on an issue of first impression before the court—
whether legal malpractice claims are assignable. The Supreme Court adopted the reasoning in
Will’s brief and unanimously ruled in his client’s favor on all points.

Will also maintains an active docket of cases in the oil and gas industry, with a particular emphasis
on oilfield fraud.




                                                                                                14
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 22 of 24 PageID #:637




Education & Clerkships

   University of Montana, 2008 (B.A.)

   Stanford Law School, 2012 (Juris Doctor)

   Law Clerk to the Honorable Mary M. Schroeder, United States Court of Appeals for the Ninth
   Circuit, 2012-13

   Law Clerk to the Honorable Lee. H. Rosenthal, United States District Court for the Southern
   District of Texas, 2013-2014.




                                        Korey Nelson | Partner

                                        Korey represents plaintiffs in complex litigation
                                        throughout the United States. He has successfully litigated
                                        environmental pollution cases, Jones Act cases,
                                        pharmaceutical injury cases, mass tort cases, consumer
                                        class cases, and other matters in state and federal courts.
                                        Many of his cases come from other lawyers and the first
                                        day he takes your case, he focuses on making it trial-ready.
                                        Korey understands that although most cases end in
                                        settlement, making your case trial-ready is a key
                                        component of any successful settlement.

                                        Just two examples of his past representation include his
role as lead counsel representing plaintiff landowners in Bunch v. Brighton Energy, a state court
lawsuit involving environmental pollution resulting from eighty years of oil and gas operations on
170 acres of property. Defendants were well-heeled oil companies that settled several weeks before
trial for a favorable cash settlement and regulatory cleanup of the property. He was also court-
appointed Class Counsel in Chehalem Physical Therapy v. Coventry, a federal court case involving
the underpayment of insurance benefits to healthcare providers throughout the United States. After
the Court certified a nationwide injunctive class, the parties reached an agreement settling not only
the injunctive portion of the case, but also settling class-wide claims for retrospective damages.
Previously the Court denied certification of a retrospective damages class.

After graduation from law school, Korey clerked for the Honorable Billie Colombaro Woodard,
(ret.) at the Louisiana Third Circuit Court of Appeal and then went on to clerk for the Honorable
Karen Wells Roby in the Eastern District of Louisiana. After clerking, he worked at a boutique
litigation firm in New Orleans before co-founding the New Orleans office of Burns Charest LLP.




                                                                                                15
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 23 of 24 PageID #:638




Education & Background

   Tulane University Law School, J.D., 2004

   College of Charleston, B.A., magna cum laude, 2000

   Judicial Law Clerk, 2005-2007, Hon. Karen Wells Roby, Eastern District of Louisiana

   Judicial Law Clerk, 2004, Hon. Billie Woodard (ret.), Third Circuit Court of Appeal

Honors & Publications

   Senior Managing Editor, Tulane Environmental Law Journal (2003-2004)

   Comment: Judicial Review of Agency Decisionmaking, 17 Tul. Envt’l L. J. 177 (2003)




                                       Amanda Klevorn | Associate

                                       Amanda represents plaintiffs in consumer-oriented
                                       complex litigation in both federal and state courts. Her
                                       clients have included homeowners, landowners, patients
                                       harmed by defective products and drugs, and victims of
                                       federal civil rights violations. Amanda began her career at
                                       a boutique plaintiff-side litigation firm in New Orleans
                                       where she gained invaluable experience in a variety of
                                       practice areas, with a particular emphasis on environmental
                                       and mass tort litigation. More recently, she practiced at a
                                       civil rights law firm and represented plaintiffs in federal
                                       courts throughout the United States.

Born and raised in St. Louis, Missouri, Amanda moved to New Orleans in 2010 to attend Tulane
University Law School. At Tulane, she developed her litigation skills and her passion for client
advocacy as a student attorney with Tulane’s Civil Litigation Clinic. While involved with the
competitive Tulane moot court program, Amanda’s team won the 2012 Louisiana State Bar
Association trial competition, and she was elected to the Order of the Barristers by her peers. She
also served as a managing editor for the Tulane Journal of International and Comparative Law.

Education & Background

   Tulane University Law School, J.D., 2013

   St. Louis University, B.A., summa cum laude, 2008



                                                                                              16
  Case: 1:20-cv-04699 Document #: 41-1 Filed: 09/08/20 Page 24 of 24 PageID #:639




Honors

   Order of the Barristers, 2013

   Trial Advocacy Honors, 2012

   Louisiana State Bar Association Trial Competition State Champion, 2012

   Managing Editor, Tulane Journal of International & Comparative Law, 2012-2013



                                      Spencer Cox | Associate

                                      Spencer Cox represents individuals and businesses in
                                      complex litigation in both state and federal courts. Mr. Cox
                                      graduated magna cum laude from Harvard Law School
                                      before clerking for the Honorable F. Dennis Saylor, IV, of
                                      the U.S. District Court for the District of Massachusetts.

                                      Mr. Cox provides world-class representation to his clients
                                      through smarts, hard work, and a commitment to
                                      excellence. Before becoming a lawyer, he served in the U.S.
                                      Navy as a Naval Aviator and flight instructor in the F/A-18
                                      Super Hornet, and recorded more than 400 arrested carrier
                                      landings. As a fighter pilot, Mr. Cox learned the
                                      importance of attention to detail and demonstrated a knack
                                      for performing best when the stakes are highest. As an
attorney, he understands the importance of focusing the strengths of your case against an opposing
party’s weaknesses in order to win.

Education & Background

   University of Virginia, B.A., Physics

   Harvard Law School, J.D., magna cum laude

   Law Clerk to the Honorable F. Dennis Saylor, IV, of the United States District Court for the
   District of Massachusetts

Admissions & Honors

   State of Texas




                                                                                             17
